Citation Nr: 0424489	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 17, 2001, rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a December 1977 decision, the RO denied the veteran 
entitlement to service connection for bilateral hearing loss; 
he was notified of the decision, along with his appellate 
rights; an appeal was not perfected; and the December 1977 
decision became final.  

3.  Evidence received since the December 1977 decision , 
while new, does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim; rather, the evidence 
received since the December 1977 decision is either 
cumulative or redundant of the evidence of record at the time 
of the December 1977 decision.  


CONCLUSIONS OF LAW

1.  The RO's December 1977 decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss has not been submitted subsequent to 
the RO's December 1977 decision; the requirements to reopen 
the claim have not been met.  38 U.S.C.A. §§ 501, 5103A(f), 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  The Act essentially provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The amendments to 38 C.F.R. 
§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As the present appeal of the denial of service 
connection for bilateral hearing loss was initiated 
subsequent to that date, it will be decided under the current 
version of 38 C.F.R. § 3.156 detailed below.  

It is important to note in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
by the Board on the issue of whether new and material 
evidence is of record to reopen the claim for service 
connection for bilateral hearing loss.  See Barnett, 83 F.3d 
at 1383; Marsh, 11 Vet. App. at 471; Smith (Irma), 10 Vet. 
App. at 332.  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would then be undertaken on that issue.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide the notice required by 
VCAA prior to the initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  For 
the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board notes that the veteran's substantially complete 
application to was received in September 2001.  VA's duty to 
assist letter of October 2001 advised the veteran of the 
notification and development actions required by the VCAA, 
and the initial adjudication took place in December 2001.  He 
was issued a statement of the case in May 2002, which 
contained the pertinent provisions pertaining to his claim, 
as well as a supplemental statement of the case, issued in 
April 2004.  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Under the circumstances, the Board finds that there 
has been substantial compliance with Pelegrini II in that the 
veteran has received the VCAA content-complying notice and 
there has been proper subsequent VA process.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

In the case at hand, the RO, in a December 1977 rating 
decision, denied the veteran entitlement to service 
connection for bilateral hearing loss.  He was notified of 
the decision and apprised of his appellate rights.  He did 
not appeal, and the December 1977 decision became final.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  A substantive 
appeal must be filed within sixty days from the dated that 
the RO mails the statement of the case to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

As defined by current regulation, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Since the December 1977 rating decision is the last final 
decision of record, the evidence that has been associated 
with the file since then is the evidence that must be 
considered in connection with the new and material evidence 
inquiry pertaining to the veteran's claim for entitlement to 
service connection for bilateral hearing loss.  

At the time of the RO's December 1977 decision, the evidence 
of record consisted of the veteran's service medical records 
and multiple post-service VA audiological examinations.  The 
veteran's service medical records revealed bilateral hearing 
loss during his enlistment examination, in January 1971, and 
during his separation examination, in January 1977.  Post 
service VA audiological examinations, conducted in August 
1977, September 1977, and October 1977, confirmed bilateral 
sensorineural hearing loss.  The RO, in its unappealed, 
final, December 1977 decision, following review of the entire 
record, denied service connection for bilateral hearing loss 
on the basis that the veteran's bilateral hearing loss noted 
at service entry was not aggravated by disease or injury 
during his active military service.  

The evidence received since the RO's final December 1977 
rating decision consists of VA examination reports from 1978 
and March 2004, the report of a private audiological 
examination, dated in November 2001, as well as private 
medical records for October 1996 to February 2000, and copies 
of his service medical records.  The service medical records 
are duplicates of those reviewed in 1977.  The balance of 
these records is new, in the sense that they have not been 
seen or reviewed before by decision makers.  These records 
include a report of a April 1978 and a May 1978 VA 
hospitalization for treatment of an unrelated disorder, with 
no mention of a hearing loss.  A December 1979 VA medical 
examination made no mention of a hearing loss.  More 
recently, a October 2001 report from the Central Carolina ENT 
clinic, private treatment records dated from December 1996 to 
February 2000, a report of a November 2001 Beltone hearing 
test, and reports of VA audiology examinations of March and 
April 2004.  While these records are new, they are not 
material to this case.  These records show current bilateral 
hearing loss but nowhere in any of these records is there any 
medical opinion, based on examination of the veteran and 
review of the entire record, of a nexus, or link, between the 
veteran's currently diagnosed bilateral hearing loss and a 
disease or injury noted during the veteran's military 
service; nor is there any competent medical opinion of 
permanent aggravation of the veteran's pre-service bilateral 
hearing loss, which had been noted at his service entry, and 
a disease or injury noted during military service.  Without 
such nexus, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, the Board finds that the newly submitted 
evidence, while new, is not material.  Rather, the records 
submitted subsequent to the RO's December 1977 decision are 
cumulative or redundant of the evidence of record at the time 
of the December 1977 final decision and do not raise a 
reasonable possibility of substantiating the claim.  See 
38 U.S.C.A. §§ 501, 5103A(f), 5108; 38 C.F.R. § 3.156(a).  


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for bilateral hearing loss is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



